Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Based on the Examiner’s Amendment to independent claim 1 below, method claims 1 and 3-11 have been rejoined because independent claim 1 now comprises all the structure of the allowable apparatus claim(s).  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with on 2/11/2022.

The application has been amended as follows: 

Within the Claims:

Please replace claim 1 with:
1. A method for reversing a tubular knitted article, wherein: 
the tubular knitted article, engaged at a first end thereof by a pick-up device and hanging with a second end thereof from the pick-up device, is introduced in a reversing tube, the reversing tube comprising a lower end, an upper end and a side wall extending from the lower end to the upper end; 
the reversing tube is moved through the pick-up device so as to project with the upper end thereof above the pick-up device; and 
the reversing tube is moved reciprocatingly up and down between an upper position and a lower position, while co-acting with a top clamping device and a bottom clamping device until the tubular knitted article is entirely everted on the outer surface of the reversing tube, the method comprising the following steps: 
(a) engaging the first end of the tubular knitted article by means of a plurality of annularly arranged pick-up members of the pick-up device, such that the tubular knitted article hangs with the second end thereof from the pick-up device; 
(b) arranging the reversing tube and the pick-up device in an approximately coaxial position, with the reversing tube arranged under the pick-up device, and introducing the second end of the tubular knitted article in the reversing tube through the upper end thereof; 
(c) moving the upper end of the reversing tube through the pick-up device and towards a first vertical position above pick-up device, the movement of the upper end of the reversing tube causing eversion of the tubular knitted article onto an outer surface of the side wall of the reversing tube; 
(d) pinching the tubular knitted article between the upper end of the reversing tube and the top clamping device; 
(e) moving the upper end of the reversing tube and the top clamping device from the first vertical position downward towards a second vertical position, arranged between the first vertical position and the annularly arranged pick up members while the bottom clamping device is maintained clear of the tubular knitted article; 
(f) pinching the tubular knitted article against the outer surface of the side wall of the reversing tube with the bottom clamping device; 
(g) moving the top clamping device back towards the first vertical position; 
(h) when the top clamping device is clear of the reversing tube, moving the reversing tube towards the first vertical position, while the bottom clamping device retains a portion of already reversed tubular knitted article pinched against the outer surface of the reversing tube, thus preventing said portion of tubular knitted article from being drawn upwards by the reversing tube, whereby the upwards movement of the reversing tube causes further eversion of the tubular knitted article onto the outer surface of the side wall of the reversing tube; and 
(i) if required, repeating steps (d) to (h) until the tubular knitted article is completely reversed inside-out on the outer surface of the side wall of the reversing tube.

Claim 2:  cancelled

Claim 3, Line 1:	Delete “The method of claim 2”
			Insert --The method of claim 1--

Claim 4, Line 1:	Delete “The method of claim 2”
			Insert --The method of claim 1--

Claim 6, Line 1:	Delete “The method of claim 2”
			Insert --The method of claim 1--

Within the Specification:

Please replace paragraph 0025 with:
[0025]	  The pick-up device 5 will not be described in detail, since devices of this kind are 

Page 8, Line 8 (para 028):		Delete “the pick-up member 5”
					Insert --the pick-up device 5--

Page 8, Line 12 (para 029):	Delete “the pick-up member 5”
					Insert --the pick-up device 5--

Page 9, Line 9 (para 0031):	Delete “lower”

Please replace paragraph 0038 with:
[0038]  In Fig.6 the reversing tube 15 is moved upwards according to arrow f15 such that 

Page 11, Line 14 (para 0039):	Delete “the reversing cylinder 15”
					Insert --the reversing tube 15--

Page 12, Line 7 (para 0042):	Delete “top clamping device 15”
					Insert --top clamping device 31--

Page 12, Line 17 (para 0043):	Delete “pick-up device 15”
					Insert --pick-up device 5--


					Insert --the pick-up members--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding  independent claims 12 and 16, the prior art fails to disclose a device for reversing a tubular knitted article comprising a pick-up device and a reversing tube as claimed in combination with “a top clamping device adapted to pinch the tubular knitted article against the upper end of the reversing tube in the upper vertical position above the pick-up device and to move together with the reversing tube between the upper vertical position towards a second, lower vertical position, said lower vertical position being above the pick-up device; and a bottom clamping device arranged between the first upper position and the pick-up device and adapted to move selectively between a pinching position, adapted to pinch the tubular knitted article against the side wall of the reversing tube, and a position clear of the reversing tube”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732